DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6, 9-11, 14-16, 23, and 25-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. A streamlined analysis of claim 14 follows.
Claim 14 is directed to recites a series of steps or acts for assessing proper electrode skin contact needed to determine a psychophysiological state, which is a computational algorithm, mental process, or abstract idea. Claim 14 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 14 is as follows:
Step 1: Claim 14 is drawn to a method for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 14 recites an abstract idea. In particular, claim 14 recites the following limitations:
[A1] A method for assessing a proper electrode skin contact needed to determine a psychophysiological state; [B1] the method comprising: providing an electrical stimulus…to a skin of the subject; [C1] acquiring a plurality of sensing samples, wherein each sensing sample is indicative of an impedance between the first and the second electrode in response to the electrical stimulus; [D1] identifying an electrical double-layer based on the plurality of sensing samples and determining a state of proper or improper contact between the first and second contacts and the skin based the identified electrical double-layer; and [E1] providing information regarding the state of contact wherein the electrical double-layer is identified based on a pattern of change of the sensing samples over a time period that is greater than 1ms and less than 5s; [F1] herein providing the electrical stimulus comprises applying a voltage across the first and the second electrode and/or applying a current to the first and the second electrode, and [G1] wherein providing the electrical stimulus further comprises providing an electrical stimulus based on a step function from a first voltage to a second voltage or from a first current to a second current. These elements [A1]-[G1] of claim 14 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 14 recites the following limitations that are beyond the judicial exception: [A2] stimulus circuit; [B2] first electrode; [C2] second electrode.
These elements [A2]-[C2] of claim 14 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2]-[C2] amounts to insignificant, extra-solution activity in the form of mere data gathering (the gathering of impedance signals).  - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 14 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[C2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and amounts to insignificant, extra-solution activity in the form of mere data gathering (the gathering of impedance signals) see MPEP 2106.04(d) and MPEP 2106.05(f).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The elements [A2]-[C2] are generic components configured to perform the abstract idea. The recited stimulus circuit is a generic voltage or current source configured to perform a pre-solutional method step, the sensing circuit is a generic conductance sensor known in the art (applicant specification page 11, paragraph 2) configured to preform pre-solutional data gathering, and the first and second electrode are generic electrodes configured to preform pre-solutional data gathering. Furthermore, according to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea, as in claim 15, does not integrate the Abstract Idea into a practical application.
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Regarding claims 1 and 15, the device recited in the claim is a generic device comprising generic components, in particular a claimed processor, configured to perform the abstract idea. The recited stimulus circuit is a generic voltage or current source configured to perform a pre-solutional method step, the sensing circuit is a generic conductance sensor known in the art (applicant specification page 11, paragraph 2) configured to preform pre-solutional data gathering, and the first and second electrode are generic electrodes configured to preform pre-solutional data gathering (see additionally applicant’s specification pages 1-2 disclosing conventional electrodes in prior art) . Furthermore, according to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea, as in claim 15, does not integrate the Abstract Idea into a practical application.
Claims 2, 6, 9-11, 16, 23, and 25-32 also fail to add something more to the abstract independent claims as they generally recite additional limitations to the pre-solutional data gathering or Abstract Idea. Claims 2, 6, 16, 23, and 25-32 provide further limitations to the Abstract Idea, which fails to integrate the Abstract Idea into a practical application. Claims 9-11 provide further limitations to the application of voltage/current, and the sensing circuit. The steps of applying an electrical stimulus and acquiring an impedance signal recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims. 
Claims 20 and 24 recite claim limitations which serve to integrate the Abstract Idea into a practical application. The limitation of providing “advice on how to correct the improper contact when the improper contact is identified” effects a particular treatment or a particular change based on the determined state psychophysiological responsiveness or non-responsiveness, and thus integrates the Abstract Idea into a practical application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 9, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johann (WO 2011132129 A1 – previously cited), in view of Bibian et al. (US 20110295096 A1 – previously cited). Examiner note: page numbers in Johann refer to the page number located at the top of the page in the document, and not to the relative page number in the PDF document.
Regarding claim 1, Johann (Figure 1 and 2) discloses a skin contact detector capable of detecting a state of psychophysiological responsiveness (as defined by the applicant) comprising of a stimulus unit (9) for providing an electrical stimulus via a first (11) and a second electrode (12) to a skin (page 6, lines 9-29; page 7, lines 9-15); obtaining a plurality of sensing samples (at least page 10, lines 23-31 disclose wherein multiple signals can be obtained);  determine a state of psychophysiological responsiveness or non-responsiveness (page 6, lines 23-24). 
Johann teaches (Figure 3 and 4) that the skin contact detector determines whether or not proper skin contact is established by identifying the capacitive contribution of the skin through the transient rise time of the voltage signal in response to an electrical stimulus in comparison to a reference circuit (page 9, lines 3-32). According to the applicant’s disclosure, “an electrical double-layer can be seen as a capacitive contribution that has an impact on a transient behavior of an impedance acquired in response to an electrical stimulus” (applicant specification page 4, paragraph 1), and “a state of psychophysiological responsiveness can thus be equivalent to a good electrode skin contact, in particular an electrode-skin contact comprising a capacitive contribution from the skin of the object” (applicant specification page 18, paragraph 2).
Therefore, one of ordinary skill in the art would understand the method disclosed by Johann to be identifying an electrical double-layer based on a plurality of sensing samples wherein each sample is indicative of a voltage signal acquired in response to an electrical stimulus and determining a state of proper or improper electrode contact based on the identified electrical double-layer, wherein the system is configured to identify the electrical double-layer based on a pattern of change of the sensing samples in response to the electrical signals. Johann further discloses that the stimulus unit comprises a voltage source, such as a microcontroller, for applying a voltage across the skin electrodes (page 5, lines 18-22). In addition, Johann teaches the comprising an output unit, wherein the output unit is coupled to a switch which controls an action based on the identified state of psychophysiological responsiveness or non-responsiveness, such as generating a light or an auditory signal (page 13, lines 12-17). One of ordinary skill in the art would understand this as providing information regarding the state of proper or improper contact. Lastly, Johann teaches the stimulus circuit provides an electrical stimulus comprising a step function (page 6, lines 9-14).
 However, Johann does not teach a processor wherein the processor is configured to obtain a plurality of sensing samples indicative of an impedance between a first and second electrode and using the pattern of change of the sensing samples in response to the electrical signals to identify an electrical double-layer in order to determine a state of proper or improper contact of the electrode. Furthermore, Johann is silent about the timescale of the transient behavior used to determine the state of psychophysiological responsiveness.
Bibian (Figure 2) discloses a method using a processor (paragraph 0021) for determining a state of physiological responsiveness or non-responsiveness (as defined by the applicant) by acquiring multiple or continuous signal measurements (plurality of samples) using an impedance signal (abstract, paragraphs 0020 and 0076). The impedance signal is calculated from a known current supplied to the electrode by a stimulus unit and the voltage values measured by the system (paragraph 0075-0076). And Furthermore, Bibian teaches that the time needed to measure the voltage after a stimulus is supplied is related to the frequency at which the stimulus is supplied, and that preferably, the voltage measurement and impedance calculation is carried out on a time scale of 1 second (paragraph 0078). Therefore, Bibian teaches using a processor to obtain a plurality of sensing samples indicative of  impedance signals to determine a state of psychophysiological responsiveness or non-responsiveness based on a behavior of the impedance signal within a time scale of 1ms to 5s. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johann to incorporate the teaching of Bibian in order to calculate an impedance signal from a voltage signal and use the impedance signal to identify an electrical double layer in order to determine a state of proper or improper skin contact based on a 1 second measurement. Impedance is mathematically related to voltage, and would show the same transient behavior as the voltage signal. In addition, impedance is a more direct measurement of skin resistance, which Johann also discloses comparing in order to identify an electrical double layer (Johann Figure 3-2 and 4-2; page 9, lines 13-21; page 10, lines 3-15). Therefore, modifying Johann to acquire an impedance signal to and use the impedance signal to determine a proper electrode skin contact would simply constitute a simple substation of one known element for another to obtain predictable results. In addition, determining a state of proper or improper electrode-skin contact based on an impedance signal on a time scale of 1 second would allow the system of Johann to quickly provide feedback to the user if a state of psychophysiological non-responsiveness is determined. 
Regarding claims 2, Johann discloses (Figure 3-1) that when there is no-valid skin contact, the capacitance of the skin is very low and the transient rise time of the detected signal is lower than the transient rise time of a reference signal, leading to a determination of a state of psychophysiological non-responsiveness (page 9, lines 3-11) and (Figure 4-1) that the capacitance of the skin and the transient response time of the signal is longer than the reference when valid skin contact is present, leading to a determination of proper contact (page 9, lines 22-32). Therefore, Johann in view of Bibian teaches the device of claim 1, wherein an absence of an electrical double-layer is indicative of a state of the state of improper contact and wherein the presence of an electrical double-layer is indicative of a state of proper contact of the subject.
Regarding claim 6, Johann in view of Bibian teaches the device of claim 1 wherein the analysis unit is adapted to determine the state of proper or improper skin contact on a timescale of 1 second (which is greater than 500 ms). However, Johann in view of Bibian fail to teach determining the state of contact based on the pattern of change of the sensing sample over a time period that is greater than 20ms and less than 500 ms. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johann in view of Bibian to determine the state of contact based on the pattern of change of the sensing sample over a time period that is greater than 20ms and less than 500 ms. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious, through routine optimization, to determine the optimum length of time to analyze the impedance signal.
Regarding claim 9, Johann discloses using a periodic electrical stimulus to the first and second electrode (page 6, lines 9-14). This would require having a voltage and/or current profile on which the stimulus is determined. Therefore, Johann in view of Bibian teaches the device according to claim 1 wherein the stimulus unit is adapted to apply the voltage across and/or the current to the first and second electrode based on a voltage and/or current profile.
Regarding claim 11, Johann in view of Bibian teaches all of the elements of claim 1, Johann further discloses:
wherein the plurality of sensing signals comprises a time-variant current and/or voltage between the first and the second electrode (see page 2, lines 32-34, page 3, lines 1-6, page 5, lines 23-34, and page 6, lines 1-3).
Regarding claim 14, Johann (Figure 1 and 2) discloses a method for assessing skin contact and capable of detecting a state of psychophysiological responsiveness (as defined by the applicant) the method comprising: providing an electrical stimulus via a first (11) and a second electrode (12) to a skin of the subject (page 6, lines 9-29; page 7, lines 9-15); acquiring a plurality of sensing samples (at least page 10, lines 23-31 disclose wherein multiple signals can be obtained);  determining a state of psychophysiological responsiveness or non-responsiveness (page 6, lines 23-24). 
Johann teaches (Figure 3 and 4) that the skin contact detector determines whether or not proper skin contact is established by identifying the capacitive contribution of the skin through the transient rise time of the voltage signal in response to an electrical stimulus in comparison to a reference circuit (page 9, lines 3-32). According to the applicant’s disclosure, “an electrical double-layer can be seen as a capacitive contribution that has an impact on a transient behavior of an impedance acquired in response to an electrical stimulus” (applicant specification page 4, paragraph 1), and “a state of psychophysiological responsiveness can thus be equivalent to a good electrode skin contact, in particular an electrode-skin contact comprising a capacitive contribution from the skin of the object” (applicant specification page 18, paragraph 2).
Therefore, one of ordinary skill in the art would understand the method disclosed by Johann to be identifying an electrical double-layer based on a plurality of sensing samples wherein each sample is indicative of a voltage signal acquired in response to an electrical stimulus and determining a state of proper or improper electrode contact based on the identified electrical double-layer, wherein the system is configured to identify the electrical double-layer based on a pattern of change of the sensing samples in response to the electrical signals. Johann further discloses that the stimulus unit comprises a voltage source, such as a microcontroller, for applying a voltage across the skin electrodes (page 5, lines 18-22). In addition, Johann teaches the comprising an output unit, wherein the output unit is coupled to a switch which controls an action based on the identified state of psychophysiological responsiveness or non-responsiveness, such as generating a light or an auditory signal (page 13, lines 12-17). One of ordinary skill in the art would understand this as providing information regarding the state of proper or improper contact. Lastly, Johann teaches the stimulus circuit provides an electrical stimulus comprising a step function (page 6, lines 9-14).
 However, Johann does not teach acquiring a plurality of sensing samples indicative of an impedance between a first and second electrode and using the pattern of change of the sensing samples in response to the electrical signals to identify an electrical double-layer in order to determine a state of proper or improper contact of the electrode. Furthermore, Johann is silent about the timescale of the transient behavior used to determine the state of psychophysiological responsiveness.
Bibian (Figure 2) discloses a method for determining a state of physiological responsiveness or non-responsiveness (as defined by the applicant) by acquiring multiple or continuous signal measurements (plurality of samples) using an impedance signal (abstract, paragraphs 0020 and 0076). The impedance signal is calculated from a known current supplied to the electrode by a stimulus unit and the voltage values measured by the system (paragraph 0075-0076). And Furthermore, Bibian teaches that the time needed to measure the voltage after a stimulus is supplied is related to the frequency at which the stimulus is supplied, and that preferably, the voltage measurement and impedance calculation is carried out on a time scale of 1 second (paragraph 0078). Therefore, Bibian teaches acquiring a plurality of sensing samples indicative of  impedance signals to determine a state of psychophysiological responsiveness or non-responsiveness based on a behavior of the impedance signal within a time scale of 1ms to 5s. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johann to incorporate the teaching of Bibian in order to calculate an impedance signal from a voltage signal and use the impedance signal to identify an electrical double layer in order to determine a state of proper or improper skin contact based on a 1 second measurement. Impedance is mathematically related to voltage, and would show the same transient behavior as the voltage signal. In addition, impedance is a more direct measurement of skin resistance, which Johann also discloses comparing in order to identify an electrical double layer (Johann Figure 3-2 and 4-2; page 9, lines 13-21; page 10, lines 3-15). Therefore, modifying Johann to acquire an impedance signal to and use the impedance signal to determine a proper electrode skin contact would simply constitute a simple substation of one known element for another to obtain predictable results. In addition, determining a state of proper or improper electrode-skin contact based on an impedance signal on a time scale of 1 second would allow the system of Johann to quickly provide feedback to the user if a state of psychophysiological non-responsiveness is determined. 
Regarding claims 16, Johann discloses (Figure 3-1) that when there is no-valid skin contact, the capacitance of the skin is very low and the transient rise time of the detected signal is lower than the transient rise time of a reference signal, leading to a determination of a state of psychophysiological non-responsiveness (page 9, lines 3-11) and (Figure 4-1) that the capacitance of the skin and the transient response time of the signal is longer than the reference when valid skin contact is present, leading to a determination of proper contact (page 9, lines 22-32). Therefore, Johann in view of Bibian teaches the device of claim 1, wherein an absence of an electrical double-layer is indicative of a state of the state of improper contact and wherein the presence of an electrical double-layer is indicative of a state of proper contact of the subject.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johann in view of Bibian, as applied to claim 1, in view of Eagon et al. (US 20140275845) – (previously cited).
Regarding claim 10, Johann in view of Bibian teaches the device according to claim 1. However, Johann in view of Bibian does not explicitly disclose the stimulus unit adapted to provide an AC electrical excitation and the processor is configured to identify the electrical double-layer when the pattern of change of the sensing samples corresponds to a phase shift of the alternating electrical excitation. 
Eagon (Figure 1 and 2) discloses a device (10) for assessing proper electrode skin contact needed to determine a psychophysiological state, the device comprising a stimulus unit (50) for providing an electrical stimulus via a first (21i) and second (21ii) electrode to a skin of a subject (paragraph 041); a processor (50); a sensing unit (32) for acquiring a conductance signal indicative of an conductance between the first and second electrode in response to an electrical stimulus (paragraph 0036); an analysis unit (50) configured to processes the data captured by the sensing unit (paragraph 0022 and 0042); wherein the stimulus unit (50) comprises a voltage source for applying a voltage across the first and the second electrode and/or a current source for applying to the first and second electrode (paragraph 041); wherein the stimulus unit is adapted to provide an electrical stimulus comprising a step function from a first voltage to a second voltage (paragraph 0041). Furthermore, Eagon teaches that the electrical stimulus provides alternating current wave pules, as this can help provide lower noise in the skin conductance readings and reduce electrode polarization (paragraph 0040-0041).  Therefore, Eagon teaches a stimulus unit adapted to provide an alternating current electrical excitation and the processor is configured to identify the electrical double-layer when the pattern of change of the sensing samples corresponds to a phase shift of the alternating electrical excitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Johann in view of Bibian to incorporate the teachings of Eagon to include a stimulus unit that provides an AC electrical stimulus and the processor is configured to identify the electrical double-layer when the pattern of change of the sensing samples corresponds to a phase shift of the alternating electrical excitation. Doing so would simply constitute use of a known techniques to improve similar devices in the same way. In addition, Eagon provides motivation for including AC electrical stimulation in stating that it reduces electrode polarization and noise of skin conductance readings (Eagon paragraph 0040-0041). 
Regarding claim 15, Johann (Figure 1 and 2) discloses a method of obtaining a plurality of sensing samples (at least page 10, lines 23-31 disclose wherein multiple signals can be obtained) using a skin contact detector capable of detecting a state of psychophysiological responsiveness (as defined by the applicant) comprising of a stimulus unit (9) for providing an electrical stimulus via a first (11) and a second electrode (12) to a skin (page 6, lines 9-29; page 7, lines 9-15);  determining a state of psychophysiological responsiveness or non-responsiveness (page 6, lines 23-24). 
Johann teaches (Figure 3 and 4) that the skin contact detector determines whether or not proper skin contact is established by identifying the capacitive contribution of the skin through the transient rise time of the voltage signal in response to an electrical stimulus in comparison to a reference circuit (page 9, lines 3-32). According to the applicant’s disclosure, “an electrical double-layer can be seen as a capacitive contribution that has an impact on a transient behavior of an impedance acquired in response to an electrical stimulus” (applicant specification page 4, paragraph 1), and “a state of psychophysiological responsiveness can thus be equivalent to a good electrode skin contact, in particular an electrode-skin contact comprising a capacitive contribution from the skin of the object” (applicant specification page 18, paragraph 2).
Therefore, one of ordinary skill in the art would understand the method disclosed by Johann to be identifying an electrical double-layer based on a plurality of sensing samples wherein each sample is indicative of a voltage signal acquired in response to an electrical stimulus and determining a state of proper or improper electrode contact based on the identified electrical double-layer, wherein the system is configured to identify the electrical double-layer based on a pattern of change of the sensing samples in response to the electrical signals. Johann further discloses that the stimulus unit comprises a voltage source, such as a microcontroller, for applying a voltage across the skin electrodes (page 5, lines 18-22). In addition, Johann teaches the comprising an output unit, wherein the output unit is coupled to a switch which controls an action based on the identified state of psychophysiological responsiveness or non-responsiveness, such as generating a light or an auditory signal (page 13, lines 12-17). One of ordinary skill in the art would understand this as providing information regarding the state of proper or improper contact. Lastly, Johann teaches the stimulus circuit provides an electrical stimulus comprising a step function (page 6, lines 9-14).
 However, Johann does not teach a processor wherein the processor is configured to obtain a plurality of sensing samples indicative of an impedance between a first and second electrode and using the pattern of change of the sensing samples in response to the electrical signals to identify an electrical double-layer in order to determine a state of proper or improper contact of the electrode. Furthermore, Johann is silent about the timescale of the transient behavior used to determine the state of psychophysiological responsiveness.
Bibian (Figure 2) discloses a method using a processor (paragraph 0021) for determining a state of physiological responsiveness or non-responsiveness (as defined by the applicant) by acquiring multiple or continuous signal measurements (plurality of samples) using an impedance signal (abstract, paragraphs 0020 and 0076). The impedance signal is calculated from a known current supplied to the electrode by a stimulus unit and the voltage values measured by the system (paragraph 0075-0076). And Furthermore, Bibian teaches that the time needed to measure the voltage after a stimulus is supplied is related to the frequency at which the stimulus is supplied, and that preferably, the voltage measurement and impedance calculation is carried out on a time scale of 1 second (paragraph 0078). Therefore, Bibian teaches using a processor to obtain a plurality of sensing samples indicative of  impedance signals to determine a state of psychophysiological responsiveness or non-responsiveness based on a behavior of the impedance signal within a time scale of 1ms to 5s. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johann to incorporate the teaching of Bibian in order to calculate an impedance signal from a voltage signal and use the impedance signal to identify an electrical double layer in order to determine a state of proper or improper skin contact based on a 1 second measurement. Impedance is mathematically related to voltage, and would show the same transient behavior as the voltage signal. In addition, impedance is a more direct measurement of skin resistance, which Johann also discloses comparing in order to identify an electrical double layer (Johann Figure 3-2 and 4-2; page 9, lines 13-21; page 10, lines 3-15). Therefore, modifying Johann to acquire an impedance signal to and use the impedance signal to determine a proper electrode skin contact would simply constitute a simple substation of one known element for another to obtain predictable results. In addition, determining a state of proper or improper electrode-skin contact based on an impedance signal on a time scale of 1 second would allow the system of Johann to quickly provide feedback to the user if a state of psychophysiological non-responsiveness is determined.
Yet the combination does not disclose a non-transitory computer-readable medium comprising a program.
Eagon teaches a processor in communication with the electrodes and the physiological sensing devices, wherein the processor modulates the application of an electrical excitation to a skin conductance sensing device and processes the physiological signals captured by the sensing device (paragraph 0006). Therefore, Eagon teaches a non-transitory computer-readable medium comprising a computer program that carries out the steps of obtaining a signal from an electrical stimulus. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Johann in view of Bibian to be carried out on a non-transitory computer-readable medium by a computer program, as taught in Eagon. Doing so would allow automatic sensing of proper or improper contact, and would simply constitute use of a known technique to improve similar devices in the same way.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johann in view of Bibian, as applied to claim 14, in view of Kaib et al. (US 20110288605 A1) (previously cited).
Regarding claim 20, Johann in view of Bibian teaches the device according to claim 14 further comprising an output unit, wherein the output unit is coupled to a switch which controls an action based on the identified state of proper or improper contact, such as generating a light or an auditory signal (Johann page 13, lines 12-17). However, Johann in view of Bibian does not specifically recite providing information comprising advice on how to correct the improper contact when the improper contact is identified.
Kaib (Figure 4 and 6) teaches a system capable of providing information associated with an identified state of proper or improper skin-electrode contact (620) to a user interface (418; paragraph 104 and 106). According to Kaib, this information may include sending a message to the user interface to notify the user when a state of improper contact is detected, and providing advice, such as requesting the user to reposition the electrode, in order to overcome a state of improper contact (paragraph 0106). Therefore, Kaib teaches a device comprising an output unit for providing information associated with an identified state of proper or improper skin-electrode contact, the information comprising providing advice on how to correct improper contact when it is identified.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johann in view of Bibian to include the teachings Kaib and incorporate the output circuit which providing advice on how to correct improper electrode contact when it is determined. Doing so would increase the functionality and reliability of the device of Johann in view of Bibian by allowing the device to request a user to reposition an electrode when a state of non-responsiveness is detected. Therefore, one of ordinary skill in the art would be motivated to combine Johann in view of Bibian with Kaib, and combining Johann in view of Bibian with Kaib would simply constitute applying a known technique to a known device ready for improvement to yield predictable results.
Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Johann in view of Bibian and Eagon, as applied to claim 15, and further in view of Delic et al. (U.S. Pub No. 2009/0259137).
Regarding claim 23, Johann in view of Bibian and Eagon discloses the medium of claim 15, yet Johann does not disclose:
wherein the program causes the processor to determine a first derivative of the sensing samples and to identify the state of improper contact between the first and/or second electrodes and the skin when the first derivative is below a threshold. 
However, in the same field of biosensor contact devices, Delic discloses:
wherein the program causes the processor to determine a first derivative of the sensing samples and to identify the state of improper contact between the first and/or second electrodes and the skin when the first derivative is below a threshold (paragraph 0007 discloses wherein the system evaluates whether the electrodes are in proper or improper contact the skin of the user and paragraphs 0010 and 0037-0038 disclose wherein the proper contact amount is based on comparison to a threshold and paragraph 0049 discloses wherein the system can use a derivative of the signal data for calculations and analysis). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the program causes the processor to determine a first derivative of the sensing samples and to identify the state of improper contact between the first and/or second electrodes and the skin when the first derivative is below a threshold, as taught by Delic, as a simple substitution for the signal data state of Johann to achieve the predictable result of analyzing impedance state of electrodes for determining proper contact. 
Regarding claim 27, Johann in view of Bibian and Eagon discloses the medium of claim 15, yet Johann does not disclose:
where the sensing samples are obtained at a sampling rate between 100 and 300 Hz. 
However, in the same field of biosensor contact devices, Delic discloses:
where the sensing samples are obtained at a sampling rate between 100 and 300 Hz (paragraph 0010 discloses wherein the frequency of the reference signal is between 100 and 300 Hz).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate where the sensing samples are obtained at a sampling rate between 100 and 300 Hz, as taught by Delic, as a simple substitution for the undisclosed frequency of Johann, to achieve the predictable result of sampling and analyzing the electrode signal data. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Johann  in view of Bibian, Eagon, and Delic, as applied to claim 23, in view of Kaib.
Regarding claim 24, Johann in view of Bibian, Eagon, and Delic teaches the device according to claim 23 further comprising an output unit, wherein the output unit is coupled to a switch which controls an action based on the identified state of proper or improper electrode-skin contact, such as generating a light or an auditory signal (Johann page 13, lines 12-17). However, Johann in view of Bibian, Eagon, and Delic does not specifically recite providing information comprising advice on how to correct the improper contact when the improper contact is identified.
Kaib (Figure 4 and 6) teaches a system capable of providing information associated with an identified state of proper or improper electrode-skin contact (620) to a user interface (418; paragraph 104 and 106). According to Kaib, this information may include sending a message to the user interface to notify the user when a state of improper contact is detected, and providing advice, such as requesting the user to reposition the electrode, in order to overcome a state of improper contact (paragraph 106). Therefore, Kaib teaches a device comprising an output unit for providing information associated with an identified state of psychophysiological responsiveness or non-responsive to the subject, the information comprising providing advice on how to correct improper contact when it is identified.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johann in view of Bibian and Eagon to include the teachings Kaib and incorporate the output circuit which providing advice on how to correct improper electrode contact when it is determined. Doing so would increase the functionality and reliability of the device of Johann in view of Bibian by allowing the device to request a user to reposition an electrode when a state of non-responsiveness is detected. Therefore, one of ordinary skill in the art would be motivated to combine Johann in view of Bibian and Eagon with Kaib, and combining Johann in view of Bibian and Eagon with Kaib would simply constitute applying a known technique to a known device ready for improvement to yield predictable results.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Johann in view of Bibian and Eagon, as applied to claim 15, and further in view of Bruckenstein et al. (U.S. Pat No. 5180968).
Regarding claim 25, Johann in view of Bibian and Eagon discloses the medium of claim 15, yet Johann does not disclose:
wherein the program causes the processor to identify the electrical double-layer based on a rate of change of the sampling signals in response to the electrical stimulus.
However, in the same field of electrode impedance determination systems, Bruckenstein discloses:
wherein the program causes the processor to identify the electrical double-layer based on a rate of change of the sampling signals in response to the electrical stimulus (Column 4, lines 42-60 disclose wherein an equation wherein the electrical double layer capacitance is proportional and can be calculated from the rate of change of the input signal, surface area of the electrode, and current (electrical stimulus), such that Cdl(Ecell) (double-layer capacitance) = ic (current) / A(electrode surface area)*dEsig/dt (rate of change of the input signal)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the program causes the processor to identify the electrical double-layer based on a rate of change of the sampling signals in response to the electrical stimulus, as taught by Bruckenstein, in order to identify the electrical double layer from the applied input data for more accurate signal data analysis.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Johann in view of Bibian and Eagon, as applied to claim 15, and further in view of Beech et al. (WO 2018/071895).
Regarding claim 26, Johann in view of Bibian and Eagon discloses the medium of claim 15, yet Johann does not disclose:
wherein the program causes the processor to determine that the state of contact is proper if the pattern of change of the sensing signals corresponds to a substantially capacitive response to the electrical stimulus.
However, in the same field of electrode impedance determination systems, Beech discloses:
wherein the program causes the processor to determine that the state of contact is proper if the pattern of change of the sensing signals corresponds to a substantially capacitive response to the electrical stimulus (paragraph 0056 discloses wherein there is proper skin contact with the electrode device based on the capacitive sensor reading).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the program causes the processor to determine that the state of contact is proper if the pattern of change of the sensing signals corresponds to a substantially capacitive response to the electrical stimulus, as taught by Beech, as a simple substitution for the electrode contact sensing system of Johann, to achieve the predictable result of determining proper and improper electrode contact with skin. 
Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Johann in view of Bibian, as applied to claims 1 and 14, and further in view of Bruckenstein.
Regarding claim 28, Johann in view of Bibian discloses the medium of claim 1, yet Johann does not disclose:
wherein the processor is configured to identify the electrical double-layer based on a rate of change of the sampling signals in response to the electrical stimulus.
However, in the same field of electrode impedance determination systems, Bruckenstein discloses:
wherein the processor is configured to identify the electrical double-layer based on a rate of change of the sampling signals in response to the electrical stimulus (Column 4, lines 42-60 disclose wherein an equation wherein the electrical double layer capacitance is proportional and can be calculated from the rate of change of the input signal, surface area of the electrode, and current (electrical stimulus), such that Cdl(Ecell) (double-layer capacitance) = ic (current) / A(electrode surface area)*dEsig/dt (rate of change of the input signal)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the processor is configured to identify the electrical double-layer based on a rate of change of the sampling signals in response to the electrical stimulus, as taught by Bruckenstein, in order to identify the electrical double layer from the applied input data for more accurate signal data analysis.
Regarding claim 31, Johann in view of Bibian discloses the medium of claim 14, yet Johann does not disclose:
wherein the method identifies the electrical double- layer based on a rate of change of the sampling signals in response to the electrical stimulus.
However, in the same field of electrode impedance determination systems, Bruckenstein discloses:
wherein the method identifies the electrical double- layer based on a rate of change of the sampling signals in response to the electrical stimulus (Column 4, lines 42-60 disclose wherein an equation wherein the electrical double layer capacitance is proportional and can be calculated from the rate of change of the input signal, surface area of the electrode, and current (electrical stimulus), such that Cdl(Ecell) (double-layer capacitance) = ic (current) / A(electrode surface area)*dEsig/dt (rate of change of the input signal)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the method identifies the electrical double- layer based on a rate of change of the sampling signals in response to the electrical stimulus, as taught by Bruckenstein, in order to identify the electrical double layer from the applied input data for more accurate signal data analysis.
Claims 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Johann in view of Bibian, as applied to claims 1 and 14, and further in view of Beech.
Regarding claim 29, Johann in view of Bibian discloses the medium of claim 1, yet Johann does not disclose:
wherein the processor is configured to determine that the state of contact is proper if the pattern of change of the sensing signals corresponds to a substantially capacitive response to the electrical stimulus.
However, in the same field of electrode impedance determination systems, Beech discloses:
wherein the processor is configured to determine that the state of contact is proper if the pattern of change of the sensing signals corresponds to a substantially capacitive response to the electrical stimulus (paragraph 0056 discloses wherein there is proper skin contact with the electrode device based on the capacitive sensor reading).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the processor is configured to determine that the state of contact is proper if the pattern of change of the sensing signals corresponds to a substantially capacitive response to the electrical stimulus, as taught by Beech, as a simple substitution for the electrode contact sensing system of Johann, to achieve the predictable result of determining proper and improper electrode contact with skin.
Regarding claim 32, Johann in view of Bibian discloses the medium of claim 14, yet Johann does not disclose:
wherein the method determines that the state of contact is proper if the pattern of change of the sensing signals corresponds to a substantially capacitive response to the electrical stimulus.
However, in the same field of electrode impedance determination systems, Beech discloses:
wherein the method determines that the state of contact is proper if the pattern of change of the sensing signals corresponds to a substantially capacitive response to the electrical stimulus (paragraph 0056 discloses wherein there is proper skin contact with the electrode device based on the capacitive sensor reading).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the method determines that the state of contact is proper if the pattern of change of the sensing signals corresponds to a substantially capacitive response to the electrical stimulus, as taught by Beech, as a simple substitution for the electrode contact sensing system of Johann, to achieve the predictable result of determining proper and improper electrode contact with skin.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Johann in view of Bibian, as applied to claim 1, and further in view of Delic.
Regarding claim 30, Johann in view of Bibian discloses the medium of claim 1, yet Johann does not disclose:
where the sensing samples are obtained at a sampling rate between 100 and 300 Hz. 
However, in the same field of biosensor contact devices, Delic discloses:
where the sensing samples are obtained at a sampling rate between 100 and 300 Hz (paragraph 0010 discloses wherein the frequency of the reference signal is between 100 and 300 Hz).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate where the sensing samples are obtained at a sampling rate between 100 and 300 Hz, as taught by Delic, as a simple substitution for the undisclosed frequency of Johann, to achieve the predictable result of sampling and analyzing the electrode signal data. 
Response to Arguments 
Continued rejection of claims 1-2, 6, 9-11, 14-16, 20, and 23-32 under 35 U.S.C. 101 is articulated in the “Claim Rejections – 35 U.S.C. 101” section above.
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 101 have been considered and deemed not persuasive. Applicant argues that the claim integrates the abstract idea identified into a practical application by improving the technical field of electronic medical devices. However, this argument is not persuasive as the claims are directed to an application or function so as to be performed by a computer and simply enable the computer to perform the claimed steps, but the claimed process is not itself improving the performance of the computer or processor itself or the particular field or functioning of electronic medical devices. The claimed process simply uses a generic computer function to perform the processing of data to determine a state of contact between electrodes and skin. Therefore, the claimed method is simply directed to an abstract idea implemented by a computer function and does not improve the state of the technology and is simply the applying of a program or software to a generic computer for processing data.  
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 103 have been considered and deemed not persuasive: Applicant argues that Johann and Bibian fail to disclose obtaining a plurality of sensing samples that are indicative of the impedance between the electrodes, and using a processor to determine whether an electrical double-layer exists based on a pattern of change of these sensing samples. However, this argument is not persuasive as Johan discloses in at least page 10, lines 23-31 disclose wherein multiple signals can be obtained and, as previously stated, while Johann does not use the term “electrical double layer” within its disclosure. However, it does identify the capacitive contribution of the skin through the transient rise time of the voltage signal in response to an electrical stimulus (Johann page 9, lines 3-32). The electrical double layer is a natural feature of the human body, and not part of the claimed invention. Furthermore, applicant states “an electrical double-layer can be seen as a capacitive contribution that has an impact on a transient behavior of an impedance acquired in response to an electrical stimulus” (applicant specification page 4, paragraph 1). Therefore, any device which identifies a skin's capacitive contribution of a signal that has an impact on a transient behavior of an impedance acquired in response to an electrical stimulus would inherently be identifying an electrical double-layer (regardless of whether or not the disclosure specifically names this contribution as being from "an electrical double layer"). Additionally, Bibian in at least the abstract, paragraphs 0020-0021 and 0076 disclose using a processor for determining a state of physiological responsiveness or non-responsiveness (as defined by the applicant) by acquiring multiple or continuous signal measurements (plurality of samples) using an impedance signal. Therefore, it would have been proper to modify Johann in view of Bibian to achieve obtaining a plurality of sensing samples that are indicative of the impedance between the electrodes, and using a processor to determine whether an electrical double-layer exists based on a pattern of change of these sensing samples, by simple substitution of known elements for another to obtain predictable results. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshiko et al. (WO 8907417 A1) (previously cited) teaches an apparatus for measuring data of a living body comprising a method for analyzing the transient current that flows across electrodes to determine a feature of the transient current and detect an abnormal condition in the living body (Abstract)

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792